Citation Nr: 0122857	
Decision Date: 09/19/01    Archive Date: 09/24/01	

DOCKET NO.  99-19 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, his sister, and his daughter





ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served in the Naval Reserve from May 1965 to 
August 1966 with a period of active duty from August to 
October 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, wherein the RO denied reopening the 
veteran's claim.  In December 2000, the Board remanded this 
case to the RO in order to schedule the veteran for a 
personal hearing before a Member of the Board.  In March 
2001, the veteran withdrew his request for a hearing before 
the Board. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the RO.

2.  In April 1971, April 1972, April 1982, and May 1986, the 
RO denied the veteran's claim of service connection for an 
acquired psychiatric disability.

3.  Evidence submitted subsequent to the May 1986 RO decision 
includes hearing testimony, the veteran's statements in 
support of his claim, and medical treatment records for his 
psychiatric disability and his alcoholism.


4.  The evidence received since the May 1986 rating decision 
is either cumulative, redundant, or does not bear directly 
and substantially upon the issue of entitlement to service 
connection for a psychiatric disorder, and by itself or in 
connection with the evidence previously of record is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSION OF LAW

Evidence submitted since the final May 1986 rating decision 
wherein the RO affirmed the denial of service connection for 
a psychiatric disorder is not new and material, and the 
veteran's claim for this benefit is not reopened.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5104, 5107, 7105 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.104, 3.156, 20.1103 
(2000); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.104(a), 3.156(a), 3.159 
and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the May 1986 rating 
decision wherein the RO affirmed the previous denials of 
service connection for a psychiatric disorder is reported in 
pertinent part below.

As noted above, the veteran served on active duty from August 
to October 1966 with a period of active duty for training.  
As clearly stated within an August 1972 report of the 
National Personnel Records Center, the veteran did not have 
ninety (90) days of active service exclusive of furlough time 
and other noncreditable service time.  Within his period of 
active service the veteran was treated at the U.S. Naval 
Hospital in Charleston, South Carolina, in August 1966 for an 
emotionally unstable personality.  

Within this medical report, the veteran notes extensive 
difficulties with depression.  He indicated that he became 
depressed when separated from his spouse.  He swallowed 10 
Darvon compound capsules out of a bottle containing 20 in the 
presence of four bunkmates.  He indicated he took these pills 
to kill himself, though on the morning following his 
admission he denied any suicidal feelings.  The August 1966 
medical report details his difficulties both during service 
and prior to service.  He was diagnosed with a passive-
aggressive personality disorder.

The veteran was discharged from active service in October 
1966.  In April 1971, the RO denied the claim of service 
connection for a nervous condition.  In 1971, it was found 
that the veteran's nervous condition was not incurred in or 
aggravated by service.  The veteran filed another claim for 
VA compensation in March 1972.  At that time, he submitted 
medical records regarding psychiatric treatment in February 
and March 1972.  In 1972, he stated that he started "being 
this way" in 1965 when he entered the Navy and had a 
"nervous breakdown" when he was put in a hospital.  He was 
diagnosed with anxiety reaction and alcohol addiction.

In April 1972, the claim of service connection for a nervous 
condition was again denied by the RO.  The veteran was 
notified of this determination that month.  

The veteran refiled his claim seeking service connection for 
a nervous condition in March 1982.  This claim was denied by 
the RO in April 1982.  He never filed a notice of 
disagreement with this rating determination.  He did attempt 
to reopen his previously denied claim in April 1986.  In May 
1986, the claim of both service connection and pension was 
denied by the RO.  The veteran was notified of this 
determination that month.  A timely notice of disagreement 
with this determination was never received.  Accordingly, the 
May 1986 rating determination became the final decision of 
the VA regarding the veteran's claim. 

The evidence which was associated with the claims file 
subsequent to the Mat 1986 rating decision wherein the RO 
affirmed the previous denials of service connection for a 
psychiatric disorder is reported in pertinent part below.

In May 1993, the veteran's son wrote that while in the Navy 
his father began having problems with his nerves and with his 
mental stability.  At that time, a VA pension was requested 
for the veteran.  This claim was denied by the RO in October 
1993.  In November 1993, it was noted that the veteran had 
been previously denied service connection for a nervous 
condition by rating decisions in April 1971 and April 1972.  
It was asked that if the veteran had any additional evidence 
(new and material evidence to service connect the condition), 
he may submit it at this time.  The veteran submitted no 
additional evidence.

Additional medical records were submitted in July 1999, and 
at other times thereafter.  They include outpatient treatment 
records and hospitalization reports many years after the 
veteran's discharge from service.  For example, in August 
1990, the veteran was admitted for an unstable angina and 
depression.  It was reported that he had been going to a 
mental health center for four years.  A hospitalization 
report dated in May 1987 indicates treatment for alcohol 
abuse.  At this time, the veteran contended that he had a 
psychiatric condition and 13 personalities.  

In July 1999, the veteran requested the reopening of his 
previously denied claim.  This claim was denied by the RO and 
appealed to the Board.  At a hearing held before a hearing 
officer at the RO in November 1999, the veteran noted his 
difficulties during his active service.  He reported 
difficulties obtaining a deferment until after his baby was 
born.  As a result, he contends, he attempted suicide.  The 
veteran appears to contend that these records were lost.  
However, the undersigned must note that these records have 
been associated with the veteran's claims folder.  

It was indicated that during his active service his baby died 
from malnutrition.  The veteran contended that he had no 
problems prior to his service.  The RO also received 
testimony from the veteran's spouse who provided pictures of 
the baby she lost during his service.  The hearing officer 
also received testimony from the veteran's sister and 
daughter, who noted that he did not have difficulties until 
his service.  

The representative contended that the United States Navy's 
refusal to give the veteran leave to take care of his sick 
spouse caused his mental instability.  The veteran has also 
prepared a written statement noting his difficulties during 
service and the fact that he had no difficulties prior to his 
active service.

Additional medical records have been submitted by the veteran 
or obtained by the RO.  They note extensive difficulties with 
chronic alcohol abuse.  A generalized anxiety disorder 
secondary to alcohol abuse is also noted within a July 2000 
psychiatric evaluation.  The veteran's spouse reiterated her 
previous testimony regarding the veteran's difficulties 
during his service in a written statement.  

In December 2000, the Board remanded this case to the RO in 
order to schedule the veteran for a personal hearing before a 
Member of the Board.  As noted above, this request for a 
hearing was canceled.  A December 2000 VA hospitalization 
report has been obtained.  Severe difficulties with the 
veteran's alcoholism are noted.  The veteran was diagnosed 
with alcohol dependence and an anxiety disorder.  

A supplemental statement of the case was issued by the RO in 
May 2001.  In June 2001, the veteran requested that this case 
be forwarded to the Board without further delay.  
Notwithstanding, in August 2001, the RO contacted by 
telephone the veteran and explained to him a new law, the 
Veterans Claims Assistance Act of 2000 ("VCAA"), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West Supp. 
2001).  Written confirmation of the phone conversation dated 
August 10, 2001, was provided by the RO to the veteran that 
month.  Within the August 2001 communication, the RO 
explained the VCAA, what evidence the veteran must provide to 
establish entitlement to service connection, what has been 
done to help him with his claim, and where he could obtain 
assistance if required. 

The veteran's representative submitted written argument in 
August 2001.  In August 2001, the representative specifically 
notes the VCAA.  Significantly, he requested no additional 
development.  


Criteria & Analysis

New and Material Evidence

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A § 7105(c); 
38 C.F. R. § 20.1103.

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. §§ 
20.200, 20.302 (2000).

Absent appeal, a decision of a duly constituted rating agency 
or other agency of original jurisdiction shall be final and 
binding on all VA field offices as to conclusions issued on 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. §§ 5104, 7015(c);  38 C.F.R. § 
20.1103.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim. 38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence is evidence that (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. App. 
273, 283 (1996).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In Hodge v. West, the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim is it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
Id. at 1363.

New evidence means more than evidence which has not been 
previously physically of record.  However, for the purposes 
of establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992). 

In Kutscherousky v. West, 12 Vet. App. 369 (1999) the Court 
held that the prior holdings in Justus and Evans that the 
evidence is presumed to be credible was not altered by the 
Federal Circuit decision in Hodge.


Duty to Assist

As noted by the RO, in November 2000 the VCAA was enacted.  
The new law revises the former § 5107(a) of title 38 United 
States Code to eliminate the requirement that a claimant come 
forward first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in the 
developing the facts pertinent to the claim.  VA issued 
regulations to implement the VCAA in August 2001. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

Regarding the duty to notify the claimant of any information 
or evidence needed to substantiate and complete a claim, 
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001), the record 
shows that the veteran has been notified of the VCAA, both by 
phone and by written communication, in August 2001.  In 
addition, the record shows that the veteran has been notified 
in numerous communications beginning in April 1972 of what 
evidence is required to support his case.  


The Board concludes that the RO's communications, the 
statement of the case, supplemental statements of the case, 
and letters sent to the veteran from the VA inform him of 
what information and evidence was needed to substantiate his 
claim.  Accordingly, they comply with VA's new notification 
requirements.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(A) (West Supp. 2001).  In this case, the veteran has 
been afforded a hearing and has presented evidence and 
argument to VA.  The RO has obtained all relevant service and 
post-service medical records, including hospital reports and 
medical treatment from private health care providers.  In 
this regard, the Board must note that it remanded this case 
in December 2000 specifically to assist the veteran with the 
development of his case.  As a result, the Board finds that 
VA has done everything reasonably possible to assist the 
veteran.  There is sufficient evidence of record to decide 
this claim properly.

The Board has considered the issue of whether it must obtain 
a VA medical opinion to substantiate the veteran's theory of 
medical causation.  The Board finds, however, that 
development by a medical opinion prior to a determination as 
to whether new and material evidence has been presented is 
clearly beyond what is contemplated by the statutory 
framework, the controlling case law, and the recent 
regulatory changes.  The new VCAA provides expressly that:
 
Nothing in [new section 5103A. Duty to Assist 
Claimants] shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material 
evidence has been presented or secured, as 
described in section 5108 [of title 38 United 
States Code].

38 U.S.C.A. § 5103A(f) (West Supp. 2001).  

The Board finds that the language of this section appears on 
first reading to indicate that the new law continues to place 
on the claimant the burden of coming forth with new and 
material evidence to reopen a previously denied claim.  

The Board believes that to read this language to impose an 
obligation on the Secretary to conduct the duty to assist as 
enhanced by the VCAA prior to determining whether the claim 
should be reopened would effectively reverse the statutory 
assignment of the burden.  Even if the Board believed that 
the language of this section could be construed to authorize 
that the duty to assist would be performed before a 
determination is made as to whether new and material evidence 
has been submitted, the Board believes that construction 
would violate the mandate of Barnett v. Brown, 83rd F.3d 
1380, 1384 (Fed. Cir. 1996).  

In Barnett, the United States Court of Appeals for the 
Federal Circuit concluded that 38 U.S.C.A. § 7104 does not 
merely "empower" but "requires" the Board to first 
determine whether new and material evidence has been 
presented prior to an adjudication of the merits of the 
claim.  In other words, a finding of new and material 
evidence is a basic jurisdictional test for the Board.  It 
would follow that if the Board has no jurisdiction over the 
merits of the matter, it is prohibited from directing 
development of the claim.  The new law lamentably did not 
address the holding in Barnett as it relates to the VCAA. 

In this case, the record does show that the veteran has been 
receiving Social Security Administration (SSA) benefits for 
13 years.  This is indicated within the veteran's December 
2000 VA hospitalization.  The Court has noted the importance 
of these records in some circumstances.  See Waddell v. 
Brown, 5 Vet. App. 454 (1993); Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  In this case, however, the Board finds that 
SSA records regarding the veteran's psychiatric disability 
many years after his discharge from active service would not 
provide a basis to grant the veteran's claim.  Accordingly, 
the record does not show that the veteran has identified with 
specificity any existing Federal record that could 
substantiate the claim now before the Board that the RO has 
not already obtained that would provide a basis to allow this 
claim.  

The veteran has noted his August 1966 service 
hospitalization.  He appears to indicate that this record is 
missing.  As noted above, the Board must note that it has 
reviewed in detail this medical record.
 
In any event, the Board specifically finds that VA has met or 
exceeded the obligations of both the new and old criteria 
regarding the duty to assist regarding this case.  The RO has 
obtained all pertinent medical records regarding this issue 
and the veteran has been effectively notified of the evidence 
required to substantiate his case.  There is no indication of 
existing evidence that could substantiate the claim that the 
RO has not obtained.  Further, the veteran has been fully 
advised of the status of the efforts to develop the record as 
well as the nature of the evidence needed to substantiate 
these claims in multiple communications from the RO over an 
extended period of time.  

The veteran further plainly shows through his statements and 
submissions of evidence that he understands the nature of the 
evidence needed to substantiate this case.  As the RO has 
completely developed the record, the requirement that the RO 
explain the respective responsibility of VA and the veteran 
to provide evidence is effectively rendered moot.  
Accordingly, the Board finds that a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided.)

New and Material Evidence

In this case, the veteran's statements and testimony of 
himself, his spouse, his sister, and his daughter are nearly 
a complete reiteration of the veteran's contentions as noted 
prior to 1986.  Accordingly, such statements are not new.  



The veteran's contentions are nearly identical to those 
contentions he made in his previous claims for service 
connection.

The veteran's testimony and statements are not new.  The 
substance of these assertions was on record before the RO in 
May 1986.  The service medical records indicate treatment for 
a passive-aggressive personality disorder.  Service 
connection, however, may not be granted for a personality 
disorder.  38 C.F.R. §§ 3.303(c), 4.9 (2000) (see also Winn 
v. Brown, 8 Vet. App. 510, 516 (1996) and cases cited 
therein). 

With respect to the medical evidence added to the record 
since the RO previously denied this claim, the Board observes 
that this medical evidence is nearly identical to the medical 
evidence submitted prior to May 1986.  In December 2000, the 
veteran was diagnosed with alcohol abuse and an anxiety 
disorder.  

In February 1972, the veteran had been diagnosed with an 
anxiety reaction and alcohol addiction.  Accordingly, the 
Board finds that the recently submitted medical evidence is 
neither new nor material.  Once again, the Board finds that 
this medical evidence is a reiteration of previously reviewed 
medical evidence.  Accordingly, it does not provide a basis 
to reopen the veteran's previously denied claim.

New evidence means more than evidence which was not 
previously physically of record.  The additional evidence 
submitted since the RO's denial of the veteran's claim is 
cumulative and redundant of evidence previously of record 
when this case was considered by the RO in 1986 and at other 
times.  Prior decisions considered the veteran's contention 
that his psychiatric disability was the result of his 
service.  The simple reiteration of substantially the same 
assertions in support of the current application to reopen by 
the veteran, his spouse, his sister, and his daughter warrant 
no additional special consideration in light of Hodge.

In light of the above, the Board determines that the 
veteran's attempt to reopen his claim of entitlement to 
service connection is unsuccessful because the evidence he 
has submitted does not meet the regulatory requirements found 
in 38 C.F.R. § 3.156(a).  See Smith v. West, 12 Vet. App. 312 
(1999) (holding that if new evidence had not been submitted, 
the veteran had not fulfilled the requirement for new and 
material evidence to reopen his claim for service 
connection).  Accordingly, the claim is not reopened.  

VA has addressed this issue on more than one occasion.  The 
Board must find that unless the veteran provides new and 
material evidence to reopen the claim, the Board is bound by 
expressed statutory mandate not to consider the merits of the 
case.  Barnett, supra.  Thus, unless, and until, the veteran 
develops new and material evidence to provide a basis to 
reopen his claim, rather than reiterating previous 
contentions, the Board may not unilaterally adjudicate the 
merits of claims previously denied.  As new and material 
evidence has not been submitted to reopen the veteran's claim 
for service connection, the first element has not been met.  
Accordingly, the Board's analysis must end here.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).


ORDER

The veteran, not having submitted new and material evidence 
to reopen a claim for service connection for a psychiatric 
disorder, the appeal is denied.



		
	RONALD R. BOSCH	
	Member, Board of Veterans' Appeals



 

